DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 07/01/2022 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument discusses how
Applicant submits that a mere duplication of the shunt path shown in Figure 8 of Marion would result in a duplicated configuration of the shunt subcircuit that includes the elements (DI 1, R, CI0, ground), as well as a duplication of the T BIAS control voltage terminal. Accordingly, this mere duplication would result in a circuit where both the original shunt path and the duplicated shunt path are in the closed configuration when the J3 BIAS is in the open configuration, or both the original and duplicated shunt paths are open when the J3 BIAS is closed.  (Response, page 11, lines 15-21)
This is not persuasive because duplication refers to a further instance of the shunt path identified in the rejection.  Accordingly, the further instantiation of these circuit elements utilizes the same circuity but the signaling would be derived in context of the duplicate situation.  Therefore, the instantiation of a further instance of PIN diode D11, R, and C10 to ground would have the biased-operation of the duplicated diode be independent of the original.  One of ordinary skill in the art would clearly see that a duplication of a shunt path is straightforward.  In the plain nature of the duplication, there is no patentable significance nor any new or unexpected result produced.  Similar situations occur in claims 8 and 16
In the Claims
As to Claims 2, 3, 9, 10, 17, and 18:
Canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-16, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0170516 to Marion et al. (Marion).
As to Claim 1:
Marion discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
a low-reflectivity solid-state switch, comprising: 
an input port (J1) configured to transmit an electronic signal (¶ [0035] - ¶ [0037], ¶ [0023] - ¶ [0027]); 
a first conductive path (J1- J2) connected to the input port (J1) and a first output port (J2), 
wherein the first conductive path comprises a first shunt positive-intrinsic-negative (PIN) diode switching element (D5); 
a second conductive path (J1- J3) connected to the input port (J1) and a second output port (J3), 
wherein the second conductive path comprises a second shunt PIN diode switching element (D8); 
a first shunt path (further instance of D11, R, C10, “ground”) connected to the first conductive path (at anode of D9 [FIG. 7]);
wherein the first shunt path comprises a third shunt PIN diode switching element (D11 at D9;  where the first shut path is merely a duplication of the elements D11, R, C10 as mapped per the second shunt path cited immediately below and there-cited as being positioned at D10;  this being so since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); and 
a second shunt path (D11, R, C10, “ground”) connected to the second conductive path (at anode of D10), 
wherein the second shunt path comprises a fourth shunt PIN diode switching element (D11 at D10), 
wherein the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt PIN diode switching elements are configured to open a respective connection to ground ("ground") when open and close the respective connection to ground ("ground") when closed (¶ [0027],  ¶ [0037]), 
wherein the solid-state switch is configurable to close the first (D5) and fourth (D11 at D10) shunt PIN diode switching elements and open the second (D8) and third (D11 at D9) shunt PIN diode switching elements to enable a first connection between the input port (J1) and the first output port (J2) and disable a second connection between the input port (J1) and the second output port (J3;  ¶ [0027],  ¶ [0037]), 
wherein, when the second connection is disabled, the fourth shunt PIN diode switching element (D11 at D10) shunts current through the second shunt path and reduces current reflections through the second output port (J3), and 
wherein the solid-state switch is configurable to close the second (D8) and third (D11 at D9) shunt PIN diode switching elements and open the first (D5) and fourth (D11 at D10) shunt PIN diode switching elements to disable the first connection and enable the second connection (¶ [0027],  ¶ [0037]), 
wherein, when the first connection is disabled, the third shunt PIN diode switching element (D11 at D9) shunts current through the first shunt path and reduces current reflections through the first output port (J2).  
As to Claim 5:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein the solid-state switch is configurable to open the first (D5) and second (D8) shunt PIN diode switching elements and close the third (D11 at D9) and fourth (D11 at D10) shunt PIN diode switching elements to disable a first connection between the input port (J1) and the first output port (J2) and disable a second connection between the input port (J1) and the second output port (J3;  ¶ [0027],  ¶ [0037]).  
As to Claim 6:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein each of the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt PIN diode switching elements are configurable to be opened and closed by adjusting a voltage across the respective shunt PIN diode switching element to comprise forward bias or reverse bias, respectively (¶ [0027],  ¶ [0037]).  
As to Claim 7:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
further comprising: 
a fifth shunt PIN diode switching element (D4) in the first conductive path in series with the first shunt PIN diode switching element (D5); 
a sixth shunt PIN diode switching element (D7) in the second conductive path in series with the second shunt PIN diode switching element (D8); 
a seventh shunt PIN diode switching element (D12 at D9) in the first shunt path in series with the third shunt PIN diode switching element (D11 at D9); and 
an eighth shunt PIN diode switching element (D12 at D10) in the second shunt path in series with the fourth shunt PIN diode switching element (D11 at D10).  
As to Claim 8:
Marion discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
a low-reflectivity solid-state switch, comprising: 
an input port (J1) configured to transmit an electronic signal (¶ [0035] - ¶ [0037], ¶ [0023] - ¶ [0027]); 
a first output port (J2) and a second output port (J3) configured to receive the electronic signal (¶ [0035] - ¶ [0037], ¶ [0023] - ¶ [0027]); 
a first shunt switching element (D5) connected between the input port (J1) and the first output port (J2); 
a second shunt switching element (D8) connected between the input port (J1) and the second output port (J3); 
a third shunt switching element (further instance of D11 at D9,  see ‘first shunt path’ mapping below) connected to a first conductive path (J1- J2) between the first switching element (D5; mapped as the first shunt switching element) and the first output port (J2); and 
a fourth shunt switching element (D11 at D10) connected to a second conductive path (J1- J3) between the second switching element (D8; mapped as the second shunt switching element) and the second output port (J1- J3), 
wherein the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt switching elements are configured to open a respective connection to ground ("ground") when open and close the respective connection to ground ("ground") when closed (¶ [0027],  ¶ [0037]), 
wherein the solid-state switch is configurable to close the first (D5) and fourth (D11 at D10) shunt switching elements and open the second (D8) and third (D11 at D9) shunt switching elements to enable a first connection for transmitting electronic signals between the input port (J1) and the first output port (J2) and disable a second connection for transmitting electronic signals between the input port (J1) and the second output port (J3;  ¶ [0027],  ¶ [0037]), 
wherein, when the second connection is disabled, the fourth shunt switching element (D11 at D10) shunts current through a second shunt path (D11, R, C10, “ground”) and reduces current reflections through the second output port (J3;  ¶ [0027],  ¶ [0037]), and 
wherein the solid-state switching element is configurable to close the second (D8) and third (D11 at D9) shunt switching elements and open the first (D5) and fourth (D11 at D10) shunt switching elements to disable the first connection and enable the second connection (¶ [0027],  ¶ [0037]), 
wherein, when the first connection is disabled, the third shunt switching element (D11 at D9) shunts current through a first shunt path (D11 at anode of D9 [FIG. 7];  where the first shut path is merely a duplication of the elements D11, R, C10 as mapped per the second shunt path cited immediately above and there-cited as being positioned at D10;  this being so since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)) and reduces current reflections through the first output port (¶ [0027],  ¶ [0037]).  
As to Claim 12:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein the solid-state switch is configurable to open the first (D5) and second (D8) shunt switching elements and close the third (D11 at D9) and fourth (D11 at D10) shunt switching elements to disable a first connection between the input port (J1) and the first output port (J2) and disable a second connection between the input port (J1) and the second output port (J3;  ¶ [0027],  ¶ [0037]).  
As to Claim 13:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein each of the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt switching elements are configurable to be opened or closed by adjusting a voltage across the respective shunt switching element to comprise forward bias or reverse bias, respectively (¶ [0027],  ¶ [0037]).  
As to Claim 14:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
further comprising: 
a fifth shunt switching element (D4) connected in series with the first shunt switching element (D5); 
a sixth shunt switching element (D7) connected in series with the second shunt switching element (D8); 
a seventh shunt switching element (D12 at D9) connected in series with the third shunt switching element (D11 at D9); and 
an eighth shunt switching element (D12 at D10) connected in series with the fourth shunt switching element (D11 at D10).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the first, second, third and fourth shunt switching elements comprises positive-intrinsic-negative (PIN) diode switches.  
Marion discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt switching elements comprises positive-intrinsic-negative (PIN) diode switches (¶ [0035] - ¶ [0037], ¶ [0023] - ¶ [0027]).  
As to Claim 16:
Marion discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
a method for routing a signal, comprising: 
receiving the signal at an input (J1) of a solid-state switch, 
wherein the solid-state switch comprises: 
a first conductive path (J1- J2) connected to the input (J1) and a first output (J2), 
wherein the first conductive path comprises a first shunt positive-intrinsic-negative (PIN) diode switching element (D5); 
a second conductive path (J1- J3) connected to the input (J1) and a second output (J3), 
wherein the second conductive path comprises a second shunt PIN diode switching element (D8); 
a first shunt path (further instance of D11, R, C10, “ground”) connected to the first conductive path (at anode of D9 [FIG. 7]), 
wherein the first shunt path comprises a third shunt PIN diode switching element (D11 at D9;  where the first shut path is merely a duplication of the elements D11, R, C10 as mapped per the second shunt path cited immediately below and there-cited as being positioned at D10;  this being so since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); and 
a second shunt path (D11, R, C10, “ground”) connected to the second conductive path (at anode of D10), 
wherein the second shunt path comprises a fourth shunt PIN diode switching element (D11 at D10), 
wherein the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt PIN diode switching elements are configured to open a respective connection to ground ("ground") when open and close the respective connection to ground ("ground") when closed (¶ [0027],  ¶ [0037]); and 
transmitting the signal from the input (J1) to one of the first (J2) or second (J3) output ports (¶ [0035] - ¶ [0037], ¶ [0023] - ¶ [0027]), 
wherein the signal is transmitted to the first (J2) or second (J3) output port based at least in part on whether each of the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt PIN diode switching elements are configured as forward-bias or reverse-bias (¶ [0027],  ¶ [0037]), 
wherein, when the signal is to be transmitted from the input (J1) to the first output (J2), the first (D5) and fourth (D11 at D10) shunt PIN diode switching elements are configured as reverse bias (¶ [0027],  ¶ [0037]) and the second (D8) and third (D11 at D9) shunt PIN diode switching elements are configured as forward bias (¶ [0027],  ¶ [0037]), 
wherein, when the signal is to be transmitted from the input (J1) to the first output (J2), the fourth shunt PIN diode switching element (D11 at D10) shunts current through the second shunt path (D11, R, C10, “ground”) and reduces current reflections through the second output port (J3), and 
wherein, when the signal is to be transmitted from the input (J1) to the second output (J3), the second (D8) and third (D11 at D9) shunt PIN diode switching elements are configured as reverse bias (¶ [0027],  ¶ [0037]) and the first (D5) and fourth (D11 at D10) shunt PIN diode switching elements are configured as forward bias (¶ [0027],  ¶ [0037]), 
wherein, when the signal is to be transmitted from the input (J1) to the second output (J3), the third shunt PIN diode switching element (D11 at D9) shunts current through the first shunt path (further instance of D11, R, C10, “ground”) and reduces current reflections through the first output port (¶ [0027],  ¶ [0037]).  
As to Claim 20:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein the solid-state switch further comprises: 
a fifth shunt PIN diode switching element (D4) in the first conductive path in series with the first shunt PIN diode switching element (D5); 
a sixth shunt PIN diode switching element (D7) in the second conductive path in series with the second shunt PIN diode switching element (D8); 
a seventh shunt PIN diode switching element (D12 at D9) in the first shunt path in series with the third shunt PIN diode switching element (D11 at D9); and 
an eighth shunt PIN diode switching element (D12 at D10) in the second shunt path in series with the fourth shunt PIN diode switching element (D11 at D10), 
wherein the fifth (D4), sixth (D7), seventh (D12 at D9), and eighth (D12 at D10) shunt PIN diode switching elements are configured with a common voltage as the first (D5), second (D8), third (D11 at D9), and fourth (D11 at D10) shunt PIN diode switching elements, respectively ("voltage on J2 BIAS controls the conductivity of PIN diodes D1, D3, D4 and D5;"  ¶ [0025];  "voltage on J3 BIAS controls the conductivity of PIN diodes D2, D6, D7 and D8;"  ¶ [0026],  ¶ [0036] - ¶ [0037]).  
As to Claim 21:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
the method further comprising disabling the first conductive path (J1- J2) and the second conductive path (J1- J3) by configuring the second (D8) and third (D11 at D9) shunt PIN diode switching elements with reverse bias (¶ [0027],  ¶ [0037]) and configuring the first (D5) and fourth (D11 at D10) shunt PIN diode switching elements with forward bias (¶ [0027],  ¶ [0037]).  
As to Claim 22:
Marion further discloses, in FIG(s). 8, and by way of background FIG(s). 1 & 7 :
wherein each of the first (D5), second (D8), third (D11 at D9) and fourth (D11 at D10) shunt PIN diode switching elements are configurable to be opened and closed by adjusting a voltage across the respective shunt PIN diode switching element to comprise forward bias or reverse bias, respectively (¶ [0027],  ¶ [0037]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marion as applied above to claims 1, 8, and 16;  and further in view of U.S. Patent No. 5,440,283 to Nendza.
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein current reflections through the second output port when the second connection is disabled and current reflections through the first output port when the first connection is disabled are reduced to below -18dB for an octave range of frequency.  
However, Nendza discloses, in FIG(s). 1,  and by way of background FIG. 2:
wherein current reflections through the second output port (disclosed above in Marion as J3;  and herein as 32) when the second connection is disabled and current reflections through the first output port (disclosed above in Marion as J2;  and herein as 30) when the first connection is disabled (disclosed above in Marion as the condition where the first shunt positive-intrinsic-negative (PIN) diode switching element D5 and the second shunt positive-intrinsic-negative (PIN) diode switching element D8 are forward biased;  and herein as condition where the switch 10 is " in the "open" position with the PIN diodes forward biased") are reduced to below -18dB for an octave range of frequency ("the switch provides an isolation of 20 decibels at a minimum and in can provide in excess of 50 decibels of isolation;"  Col. 3, line 60 - Col. 4, line 16;  where PIN 18, FIG. 1, is interpreted to be representative of that type of device providing "a low impedance path to ground for the coupled AC signals.").  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide PIN diodes and capacitive elements to provide isolation in an "open" position wherein the PIN diodes are forward biased and in a "closed" position, wherein the PIN diodes are not forward biased, signals propagate through the switch unhindered (Nendza; Abstract).
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein current reflections through the second output port when the second connection is disabled and current reflections through the first output port when the first connection is disabled are reduced to below -20dB for an octave range of frequency.  
However, Nendza discloses, in FIG(s). 1,  and by way of background FIG. 2:
wherein current reflections through the second output port (disclosed above in Marion as J3;  and herein as 32) when the second connection is disabled and current reflections through the first output port (disclosed above in Marion as J2;  and herein as 30) when the first connection is disabled (disclosed above in Marion as the condition where the first shunt positive-intrinsic-negative (PIN) diode switching element D5 and the second shunt positive-intrinsic-negative (PIN) diode switching element D8 are forward biased;  and herein as condition where the switch 10 is " in the "open" position with the PIN diodes forward biased") are reduced to below -20dB for an octave range of frequency ("the switch provides an isolation of 20 decibels at a minimum and in can provide in excess of 50 decibels of isolation;"  Col. 3, line 60 - Col. 4, line 16;  where PIN 18, FIG. 1, is interpreted to be representative of that type of device providing "a low impedance path to ground for the coupled AC signals.").  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide PIN diodes and capacitive elements to provide isolation in an "open" position wherein the PIN diodes are forward biased and in a "closed" position, wherein the PIN diodes are not forward biased, signals propagate through the switch unhindered (Nendza; Abstract).
As to Claim 19:
All of the claim limitations have been discussed with respect to claim 16 above, except for wherein current reflections through the second output port when the signal is transmitted from the input to the first output and current reflections through the first output port when the signal is transmitted from the input to the second output are reduced to below -20dB for an octave range of frequency.  
However, Nendza discloses, in FIG(s). 1,  and by way of background FIG. 2:
wherein current reflections through the second output port (disclosed above in Marion as J3;  and herein as 32) when the signal is transmitted from the input (disclosed above in Marion as J1;  and herein as 28) to the first output (disclosed above in Marion as J2;  and herein as 30) and current reflections through the first output port (disclosed above in Marion as J2;  and herein as 30) when the signal is transmitted from the input (disclosed above in Marion as J1;  and herein as 28) to the second output (disclosed above in Marion as J3;  and herein as 32) are reduced to below -20dB for an octave range of frequency ("the switch provides an isolation of 20 decibels at a minimum and in can provide in excess of 50 decibels of isolation;"  Col. 3, line 60 - Col. 4, line 16;  where PIN 18, FIG. 1, is interpreted to be representative of that type of device providing "a low impedance path to ground for the coupled AC signals.").  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide PIN diodes and capacitive elements to provide isolation in an "open" position wherein the PIN diodes are forward biased and in a "closed" position, wherein the PIN diodes are not forward biased, signals propagate through the switch unhindered (Nendza; Abstract).
Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marion as applied above to claims 1 and 8;  and further in view of U.S. Patent Application Publication No. 2005/0003606 to Tilmans et al. (Tilmans).
As to Claim 23:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the solid state switch comprises a monolithic microwave integrated circuit (MMIC).  
However, Tilmans discloses, in Table(s) 2 & 3:
wherein the solid state switch comprises a monolithic microwave integrated circuit (MMIC) (¶ [0015] - ¶ [0016]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide MEMS fabrication with materials closely linked to semiconductor processing and materials, so that in a monolithic approach MEMS are processed with a semiconductor substrate and integrated with MMIC's (Nendza; Abstract).
As to Claim 24:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the solid state switch comprises a printed circuit board (PCB) or a printed wiring board (PWB).  
However, Tilmans discloses:
wherein the solid state switch comprises a printed circuit board (PCB) or a printed wiring board (PWB) (¶ [0010] - ¶ [0011]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide MEMS fabrication with materials closely linked to semiconductor processing and materials, so that in a monolithic approach MEMS are processed with a semiconductor substrate and integrated with MMIC's (Nendza; Abstract).
As to Claim 25:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the solid state switch comprises a monolithic microwave integrated circuit (MMIC).  
However, Tilmans discloses, in Table(s) 2 & 3:
wherein the solid state switch comprises a monolithic microwave integrated circuit (MMIC) (¶ [0015] - ¶ [0016]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide MEMS fabrication with materials closely linked to semiconductor processing and materials, so that in a monolithic approach MEMS are processed with a semiconductor substrate and integrated with MMIC's (Nendza; Abstract).
As to Claim 26:
All of the claim limitations have been discussed with respect to claim 8 above, except for wherein the solid state switch comprises a printed circuit board (PCB) or a printed wiring board (PWB).   
However, Tilmans discloses:
wherein the solid state switch comprises a printed circuit board (PCB) or a printed wiring board (PWB) (¶ [0010] - ¶ [0011]).   
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the series-shunt configured PIN diode switch, disclosed by Marion; by incorporating the INVERTED PIN DIODE SWITCH, disclosed by Nendza; in order to provide MEMS fabrication with materials closely linked to semiconductor processing and materials, so that in a monolithic approach MEMS are processed with a semiconductor substrate and integrated with MMIC's (Nendza; Abstract).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        


/DIANA J. CHENG/Primary Examiner, Art Unit 2849